Citation Nr: 0900184	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension and 
status post non-Q wave myocardial infarction, claimed as 
heart pain.

2.  Entitlement to service connection for pes planus with 
plantar fasciitis and degenerative joint disease


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1965 to May 1967. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The veteran was afforded a Travel Board hearing with the 
undersigned Veterans Law Judge during September 2008.  The 
transcript of these proceedings is of record.  The Board 
notes that the veteran presented additional evidence at the 
time of his Travel Board hearing, along with a waiver of RO 
consideration of that evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The notice requirements of the Veterans Claims Assistance Act 
(VCAA) require VA to notify the veteran of what information 
or evidence is necessary to substantiate the claim; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the veteran contended in his Notice of 
Disagreement (NOD) dated August 2005 that he believed his 
hypertension is secondary to his service-connected diabetes 
mellitus.  In the present appeal, the veteran was provided 
with VCAA notice with regard to his claim concerning heart 
pain, which was subsequently adjudicated as hypertension and 
non Q-wave myocardial infarction; however, he was not 
notified as to how to substantiate that claim on a secondary 
basis.  Such should be provided on remand.

A private medical record dated in December 2000 indicated 
that the possible etiology of the veteran's prior chest pain 
was hypertensive heart disease.  The veteran was afforded a 
VA examination during June 2005.  The VA examiner indicated 
that the veteran's hypertension was not directly related to 
active service as he had been diagnosed with the condition 
many years after service.  The examiner did not mention the 
elevated blood pressure reading in service of 150/90 in 
November 1966.  Additionally, during his Travel Board 
testimony, the veteran indicated that he believed his heart 
condition was secondary to his hypertension and also that his 
heart problems began while in service.  The veteran must be 
afforded a VA examination in order to obtain a medical 
opinion concerning the veteran's current claims.

Additionally, the aforementioned VA examination indicated 
that since the veteran's pes planus was indicated in service, 
the veteran's pes planus was more likely than not related to 
active service.  However, the Board notes that the only 
mention of an in-service foot condition was pes planus, noted 
on the veteran's induction records as asymptomatic with 
corns.  Thus, as a pre-existing condition was noted at the 
time of entry and an opinion as to whether that condition was 
aggravated is needed.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notification letter with respect to the 
claim for service connection for 
hypertension and non Q-wave myocardial 
infarction that includes an explanation of 
the type of evidence necessary to 
establish a claim for service connection 
as secondary to a service-connected 
disability.

2.  Obtain and associate with the claims 
file any pertinent medical records 
adequately identified by the veteran, 
including any ongoing medical records from 
the Denver VA Medical Center dating since 
May 2006.

3.  Schedule the veteran for a VA 
cardiovascular examination to determine 
the nature of his hypertension and status 
post non-Q wave myocardial infarction and 
to obtain an opinion as to whether such 
are related to service or a service 
connected condition.  The claims file 
should be provided to and reviewed by the 
examiner.  The examiner should provide the 
rationale for all opinions expressed.

Following review of the claims file and 
examination of the veteran, the examiner 
should opine as to whether the veteran's 
hypertension and non Q-wave myocardial 
infarction more likely, less likely, or at 
least as likely as not (50 percent 
probability) arose during service or are 
otherwise related to an incident of 
service.  In rendering this opinion, the 
examiner should discuss the blood pressure 
reading of 150/90 in November 1966.  If 
the condition(s) are not related to his 
active service, the examiner should 
provide an opinion as to whether the 
hypertension is caused or aggravated 
(permanently worsened beyond normal 
progress) by the veteran's diabetes 
mellitus.  The examiner should further 
opine if the veteran's status post non-Q 
wave myocardial infarction is more likely, 
less likely, or at least as likely as not 
caused or aggravated by his diabetes 
mellitus or his hypertension.  If the 
examiner finds that the veteran's 
hypertension and/or non Q-wave myocardial 
infarction were permanently worsened 
beyond normal progress by the veteran's 
diabetes mellitus, he/she should quantify 
the degree of worsening, if possible.

4.  Schedule the veteran for a VA foot 
examination to determine the nature of his 
pes planus with plantar fasciitis and to 
obtain an opinion as to whether such are 
related to service.  The claims file 
should be provided to and reviewed by the 
examiner.  The examiner should provide the 
rationale for all opinions expressed.

Following review of the claims file and 
examination of the veteran, the examiner 
should opine as to whether the veteran's 
preexisting pes planus underwent an 
increase in severity during active 
service.  If so, the examiner should opine 
whether the pes planus was permanently 
worsened beyond the normal progress of the 
disorder during the veteran's time on 
active duty.  

4.  Thereafter, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


